MILLIKEN, Judge.
Charles Vasseur has appealed an order overruling his motion to grant him permission forma pauperis to withdraw certain trial records and to be furnished copies of other portions of the record pertaining to his conviction. He had been convicted in February 1967 for armed robbery to which he had pled “not guilty”, and no appeal was taken from his judgment of conviction and the time for such an appeal is long past.
The belated motion to be furnished the aforesaid portions of the record reveals no reason for wanting it, but we assume that it was for the purpose of an intended appeal. In any event, neither the Commonwealth Attorney nor the trial judge was served with the motion which, however, apparently had been served on the Attorney General. Nevertheless, the trial judge considered the motion and overruled it, and it is from that ruling that the present attempted appeal is taken.
*244We have treated the proceeding in this court as a petition for a writ of mandamus. We think it clear that the trial court’s ruling was proper, Oakes v. Gentry, Ky., 380 S.W.2d 237 (1964), so the mandamus is denied and the trial court’s ruling is approved.
All concur.